Citation Nr: 1221898	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  10-43 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUE

Entitlement to reimbursement or payment for unauthorized medical services provided at the Glens Falls Hospital from November 1, 2009 through November 6, 2009.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel





INTRODUCTION

The Veteran served on active duty from March 1952 to March 1955 and from March 1956 to September 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Canandaigua, New York, that denied reimbursement of the Veteran's medical expenses incurred at the Glens Falls Hospital from November 1, 2009 through November 6, 2009.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim for reimbursement/payment of unauthorized medical expenses.

The Veteran is requesting payment/reimbursement for treatment he received from the Glens Falls Hospital from November 1, 2009 through November 6, 2009.  

In the absence of prior appropriate authorization under 38 C.F.R. §§ 17.53 and 17.54, in order to be entitled to payment or reimbursement of unauthorized medical expenses incurred at a non-VA facility, a claimant must show:

(a) the care and services rendered were either: (1) for an adjudicated service-connected disability, or (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 17.48(j) (2000)); and

(b) the services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

Under the statutory provisions, effective October 10, 2008, the term "emergency treatment" means medical care or services furnished, in the judgment of the Secretary (a) when VA or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (b) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (c) until such time as the Veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer.  38 U.S.C.A. § 1725(f)(1).

In this case, private treatment records reveal that on November 1, 2009, the Veteran presented for emergency treatment at the Glens Falls Hospital with chief complaint of right elbow and wrist pain.  The Veteran reported a history of fall one week earlier with increasing pain.  The hospital admission note states that he sought emergency treatment because the pain became intolerable and he became unable to use his right upper extremity.  Following initial evaluation in the emergency department, the Veteran was admitted for treatment of acute gouty arthritis (possible septic arthritis).  Further complications arose (including acute renal failure) and the Veteran remained hospitalized until discharge on November 6, 2009.  

The Veteran contends that he could not use VA facilities because the Glens Falls Community Based Outpatient Clinic was closed, the VA Medical Center (VAMC) in Albany, New York was 100 miles away, and the ambulance transportation would only take him to the nearest available facility.  Furthermore, he asserts that upon admission to Glens Falls Hospital he specifically requested transfer to the Albany VAMC but was informed that there were no open beds at the time.  He also states that the Albany VAMC contacted him during his hospitalization and notified him that there was an open bed, but that he would be required to transport himself to this facility (which he was incapable of doing).  

In the present case, the record on appeal (i.e., the Veteran's combined health record (CHR)) does not contain all of the information necessary for a proper adjudication of the Veteran's claim.  The available evidence does not reflect, for example, the mode of transportation used by the Veteran to arrive at Glens Falls Hospital on November 1, 2006.  There are also no administrative records regarding a possible request for transfer or admission to Albany VAMC on November 1, 2009.  These records could be relevant to this decision and should therefore be obtained and associated with the claims file.  In addition, evidence cited in the August 2010 statement of the case (SOC) - including the January 27, 2010 statement from the VA Chief of Staff that a VA facility was available on November 1, 2009 and the January 27, 2010 notice to the Veteran and provider that his claim for reimbursement was being denied - is not contained in the record before the Board.  Further, the SOC does not appear to consider the amended definition of "emergency treatment" effective October 10, 2008, as required by regulation.  38 C.F.R. § 19.29(b); see also 38 U.S.C.A. § 1725(f)(1).  Under these circumstances, a remand is required.  38 C.F.R. § 19.9 (2011).

Additionally, the Board finds that a supplemental medical opinion pertaining to the issue of whether the Veteran sought treatment for a medical emergency is needed which considers his lay statements regarding increased pain and loss of use of his right upper extremity on November 1, 2009.  The Board acknowledges that the record already contains an opinion (dated in July 2010) that the Veteran's presenting complaints did not warrant a planned or unplanned visit to the emergency room.  However, there is little to no explanation provided for this opinion, including why a prudent layperson would not have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  

Finally, on remand, the agency of original jurisdiction (AOJ) should issue the Veteran a notice letter under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)).  This is necessary because the record does not contain any notice to the Veteran advising him of the information and evidence necessary to substantiate the claim, as required by law.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).

The Board observes that even if additional records are not obtained, the claim should still be readjudicated as the Veteran was provided notification as required by the VCAA after the last adjudication of the claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Issue a VCAA notice letter concerning the Veteran's claim for payment or reimbursement for medical services provided by the Glens Falls Hospital from November 1, 2009 through November 6, 2009.

2.  Ensure that all of the evidence cited in the August 2010 SOC - including the January 27, 2010 statement from the VA Chief of Staff that a VA facility was available on November 1, 2009 and the January 27, 2010 notice to the Veteran and provider that his claim for reimbursement was being denied - are associated with the record on appeal.  If any of the evidence is not available, the CHR should be annotated to reflect that fact.

3.  Contact Albany VAMC for information regarding whether a bed was available in its facility at any time between November 1, 2009 through November 6, 2009 in the appropriate department/unit for the Veteran.  Any requests for information should be clearly documented in the CHR, including any responses.  If such information cannot be obtained, a statement to that effect should be placed in the file. 

4.  Contact Albany VAMC to request all administrative records (possibly contained in treatment notes) dating from November 1, 2009 through November 6, 2009 regarding whether the Veteran or Glens Falls Hospital contacted the VA to discuss a possible transfer to its facility.  Any requests for information should be clearly documented in the CHR, including any responses.  If such information cannot be obtained, a statement to that effect should be placed in the file.

5.  After obtaining any release form necessary from the Veteran, attempt to obtain all treatment records from Glens Falls Hospital dated November 1, 2009 through November 6, 2009, to include any records pertaining to the ambulance ride taken to this facility, the initial emergency room forms and admitting forms, and any administrative records regarding whether Glens Falls Hospital contacted the Albany VAMC during the Veteran's treatment and hospitalization to discuss possible transfer to its facility.  The requests for information should be clearly documented in the CHR, including any responses.  If such information cannot be obtained, a statement to that effect should be placed in the file.

6.  After the above is completed to the extent possible, refer the claims file to a VA physician to obtain a medical opinion regarding whether the Veteran's condition at the time of presentation to the emergency department on November 1, 2009 was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  In rendering the requested opinion, the physician should consider the Veteran's lay statements regarding increased pain and loss of use of his right upper extremity on November 1, 2009.  (Note: this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part)).

If the physician answers yes to the above question, then he/she should provide an opinion regarding whether, at any point during his stay, the Veteran's condition was stabilized to the point where he could safely be transported approximately 55 miles from the Glens Falls Hospital to the Albany VAMC.  

The physician should provide a rationale for his/her conclusion.  The opinion must be associated with the file.

7.  After conducting any additional development deemed necessary, review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

Thereafter, the Veteran's CHR (and claims file, if procured) should be returned the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


	                  _________________________________________________
	K.A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



